

Exhibit 10.7


REDEMPTION AGREEMENT


REDEMPTION AGREEMENT (this “Agreement”), dated as of the 11th day of May, 2020,
by and between Manning & Napier Capital Company, LLC, a New York limited
liability company with an address at 290 Woodcliff Drive, Fairport, New York
14450 (“MNCC”), and William Manning, an individual having an address at 11
Bristol View, Fairport, NY 14450 (the “Member”).


W I T N E S S E T H:


WHEREAS, the Member owns 733,460.0000 units of MNCC (the “Units”);
WHEREAS, the Units convert into 733,460.0000 Class A Units of Manning & Napier
Group, LLC.
WHEREAS, the parties to this Agreement have agreed that the Member may annually
redeem his or her Units under (a) that certain Amended and Restated Operating
Agreement of MNCC by and among the Member and the other parties thereto, dated
as of November 23, 2011, as amended (the “Operating Agreement”), and (b) that
certain Amended and Restated Limited Liability Company Agreement of Manning &
Napier Group, LLC, by and among MNCC, Manning & Napier, Inc. and M&N Group
Holdings, LLC, dated October 1, 2011, as amended (together with the Operating
Agreement, the “Ownership Agreements”); and that MNCC shall redeem 733,460.0000
Units held by the Member in connection with the annual redemption process
subject to the application of the General Limit as defined in the Ownership
Agreements;
NOW, THEREFORE, in consideration of the foregoing premises, the respective
covenants and agreements set forth in this Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, hereby
agree as follows:


ARTICLE I
REDEMPTION
SECTION 1.01.     Redemption of the Securities. Subject to the terms and
conditions set forth in this Agreement, on the Closing Date (as defined below),
the Member hereby irrevocably submits for redemption and transfers, assigns and
delivers to MNCC and MNCC hereby redeems and accepts all right, title and
interest in and to, the Units, free and clear of all liens and encumbrances of
any kind, for the Redemption Price. On the Closing Date (or thereafter pursuant
to Section 5.01), the Member shall deliver to MNCC all instruments necessary to
effect the transfer of the redeemed Units from the Member.
SECTION 1.02.     Redemption Price. The Redemption Price for the redeemed Units
shall be $1.48 per Group Unit, which is the 15 day average of Manning & Napier,
Inc. (“MN”) Class A common stock NYSE closing price between February 24, 2020
and March 13, 2020, less 5%. MNCC shall pay $1,085,520.80 in cash for the
redeemed Units (the “Redemption Price”). On or as promptly after the Closing
Date as is practicable, MNCC shall pay the Redemption Price by




--------------------------------------------------------------------------------




check or wire transfer of immediately available funds to an account specified in
writing by the Member.
SECTION 1.03.     Closing. The closing of the Redemption of the redeemed Units
(the “Closing”) shall take place immediately following the execution of this
Agreement on the date hereof (the “Closing Date”). The Closing shall take place
at the offices of MNCC, or at such other location as may be mutually agreed to
by the parties hereto.
ARTICLE II    
REPRESENTATIONS AND WARRANTIES OF MEMBER
The Member hereby represents and warrants to MNCC as follows:

SECTION 2.01.     Authorization and Validity of Agreement. The Member has full
legal capacity and authority to execute this Agreement and to carry out his or
her obligations hereunder. To the extent applicable, the execution and delivery
of this Agreement and the performance of the Member’s obligations hereunder have
been duly authorized by all necessary action on behalf of Member. This Agreement
has been duly executed by the Member, and, assuming due authorization, execution
and delivery by MNCC, this Agreement constitutes the legal, valid and binding
obligations of the Member, enforceable against the Member in accordance with its
terms. Each document and instrument of transfer contemplated by this Agreement
(including pursuant to Section 5.01 hereof) is valid and legally binding upon
the Member in accordance with its terms.
SECTION 2.02.     Ownership of Redeemed Units. The Member is the lawful owner of
record and beneficially owns, and has good and marketable title to, the redeemed
Units, free and clear of any security interest, pledge, mortgage, lien, call,
option, charge, encumbrance, adverse claim, preferential arrangement or
restriction of any kind, including, without limitation, any restriction on the
use, voting, transfer, receipt of income or other exercise of any attributes of
ownership (collectively, “Encumbrances”). Upon the consummation of the
transaction contemplated by this Agreement and payment of the Redemption Price,
MNCC will own the redeemed Units free and clear of any Encumbrance.
SECTION 2.03.     No Conflict or Violation. The execution and delivery of this
Agreement by the Member and the consummation of the transactions contemplated
hereby do not and will not (a) with or without the giving of notice or the
passage of time or both, violate, conflict with, result in the breach or
termination of, constitute a default under, or result in the right to accelerate
or loss of rights under or the creation of any Encumbrance upon any assets or
property of the Member, pursuant to the terms or provisions of any contract,
agreement, commitment, indenture, mortgage, deed of trust, pledge, security
agreement, note, lease, license, covenant, understanding or other instrument or
obligation to which the Member is a party or by which he or she or any of his or
her properties or assets may be bound or affected, or (b) violate any provision
of law or any order, writ, injunction, judgment or decree of any court,
administrative agency or governmental body binding upon the Member.
SECTION 2.04.     No Consent. No consent, approval or authorization of or
declaration or filing with any governmental authority or other persons or
entities on the part of the Member is required in connection with execution or
delivery of this Agreement or the consummation of the transactions contemplated
hereby.




--------------------------------------------------------------------------------




SECTION 2.05.     Sufficient Knowledge. The Member acknowledges that he or she
has (a) been provided access to or been furnished with sufficient facts and
information to evaluate and make an informed decision with respect to the
redemption of the redeemed Units pursuant to the terms of this Agreement, (b)
read and understands all of such information, (c) been provided sufficient
opportunity to ask questions and all of such questions have been answered to his
or her full satisfaction, (d) not relied on any oral or written representations
made by or on behalf of MNCC or any of its affiliates (other than as set forth
in this Agreement) and shall not construe or rely on any communication or
documentation from or on behalf of MNCC or any of its affiliates as investment,
legal or tax advice and (e) obtained such advice (including without limitation
the advice of counsel of the Member’s choosing) as he or she deemed appropriate
in order to make an informed decision with respect to the redemption of the
redeemed Units pursuant to the terms of this Agreement. The Member acknowledges
and agrees that the Redemption Price represents the fair market value of the
redeemed Units.
ARTICLE III    
REPRESENTATIONS AND WARRANTIES OF MNCC
MNCC hereby represents and warrants to the Member as follows:

SECTION 3.01.     Organization; Authorization and Validity of Agreement. MNCC is
duly organized, validly existing and in good standing under the laws of the
State of New York. MNCC has all requisite corporate power and authority to enter
into this Agreement and to carry out its obligations hereunder. The execution
and delivery of this Agreement and the performance of MNCC’s obligations
hereunder have been duly authorized by all necessary corporate action, and no
other corporate proceedings on the part of MNCC is necessary to authorize such
execution, delivery and performance. This Agreement has been duly executed by
MNCC and, assuming due execution by the Member, constitutes legal, valid and
binding obligations of MNCC, enforceable against MNCC in accordance with its
terms, except as may be limited by applicable bankruptcy, insolvency, moratorium
or similar laws of general application relating to or affecting creditors’
rights generally and except for the limitations imposed by general principles of
equity.
SECTION 3.02.     No Conflict or Violation. The execution, delivery and
performance by MNCC of this Agreement does not and will not (i) violate or
conflict with any provision of the organizational documents of MNCC or (ii)
violate any provision of law, or any order, judgment or decree of any court or
other governmental entity.
ARTICLE IV    
INDEMNIFICATION
SECTION 4.01.     Member Indemnity. The Member covenants and agrees to indemnify
and hold MNCC and its officers, directors and stockholders, harmless from and
against, and to reimburse such indemnitees for, any claim for any losses,
damages, liabilities, deficiencies and expenses (including reasonable counsel
fees and expenses) (a “Claim”) incurred by MNCC, or any such indemnitee after
the date hereof by reason of, or arising from, (a) any misrepresentation or
breach of any representation or warranty contained in this Agreement or in any
instrument or document executed by the Member and delivered to MNCC pursuant to
the terms hereof or (b) any failure by the Member to perform any obligation or
covenant required to be performed by it under any provision of this Agreement.




--------------------------------------------------------------------------------




SECTION 4.02.     Company Indemnity. MNCC covenants and agrees to indemnify and
hold the Member harmless from and against, and to reimburse the Member for any
Claim, including reasonable counsel fees and expenses, incurred by the Member
after the date hereof by reason of, or arising from, (a) any misrepresentation
or breach of any representation or warranty contained in this Agreement or in
any instrument or document executed by MNCC and delivered to the Member pursuant
to the terms hereof or, (b) any failure by MNCC to perform any obligation or
covenant required to be performed by it under any provision of this Agreement.
ARTICLE V    
MISCELLANEOUS
SECTION 5.01.     Further Assurances. Each party hereto shall execute, deliver,
file and record, or cause to be executed, delivered, filed and recorded, such
further agreements, instruments and other documents, and take, or cause to be
taken, such further actions, as any other party hereto may reasonably request as
being necessary or advisable to effect or evidence the transactions contemplated
by this Agreement.
SECTION 5.02.     Entire Agreement. This Agreement constitutes the entire
agreement and understanding between the parties with regard to the subject
matter hereof.
SECTION 5.03.     Amendments; Waivers. This Agreement may be amended, modified
or superseded, and any of the terms, covenants, representations, warranties or
conditions hereof may be waived, only by a written instrument executed by
parties hereto. No waiver of any provision of this Agreement shall be valid
unless in writing and signed by the party against whom enforcement is sought.
The failure of any party at any time or times to require performance of any
provisions hereof will in no manner affect the right at a later time to enforce
the same. No waiver by any party of any condition, or of any breach of any term,
covenant, representation or warranty contained in this Agreement, in any one or
more instances, will be deemed to be or construed as a further or continuing
waiver of any such condition or breach or a waiver of any other condition or of
any breach of any other term, covenant, representation or warranty.
SECTION 5.04.     Successors and Assigns. All of the terms, covenants,
representations, warranties and conditions of this Agreement will be binding
upon, and inure to the benefit of, and be enforceable by, the parties hereto and
their respective successors and assigns.
SECTION 5.05.     Governing Law. This Agreement shall be governed by and
construed in accordance with the domestic laws of the State of New York, without
giving effect to any choice of law or conflict of law provisions or rule that
would cause the application of the laws of any jurisdiction other than the State
of New York.
SECTION 5.06.     Severability. If any provision of this Agreement shall become
illegal, invalid, unenforceable or against public policy for any reason, or
shall be held by any court of competent jurisdiction to be illegal, invalid,
unenforceable or against public policy, then such provision shall be severed
from this Agreement and the remaining provisions of this Agreement shall not be
affected thereby and shall remain in full force and effect. In lieu of each
provision that becomes or is held to be illegal, invalid, unenforceable or
against public policy, there shall be automatically added to this Agreement a
provision as similar in substance to the objectionable




--------------------------------------------------------------------------------




provision as may be possible and still be legal, valid, enforceable and in
compliance with public policy.
SECTION 5.07.     Section and Paragraph Headings. The section and paragraph
headings in this Agreement are for reference purposes only and shall not affect
the meaning or interpretation of this Agreement.
SECTION 5.08.     Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all parties hereto had executed the same
document. All such counterparts shall be construed together and shall constitute
one instrument.
SECTION 5.09.     Consent. By executing and delivering this Agreement, the
Member hereby consents to and ratifies MNCC entering into a Redemption Agreement
(the “MNCC Redemption Agreement”) with Manning & Napier Group, LLC, pursuant to
which Manning & Napier Group, LLC agrees to redeem a number of its issued and
outstanding Class A Units beneficially and of record owned by MNCC that
corresponds to the ownership percentage of MNCC that is being redeemed pursuant
to this Agreement.




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

MANNING & NAPIER CAPITAL COMPANY, LLC


By: /s/ Sarah Turner            
Name: Sarah Turner
Title: Authorized Signatory




MEMBER:


/s/ William Manning            
WILLIAM MANNING









